Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 11/01/2021. Claim 1 has been amended. Claim 2 has been canceled. Claim 1 is presented for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 15, “the plurality of person inputs” should be -- the plurality of personal inputs --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 teaches “wherein the plurality of health metrics comprise a plurality of physician inputs and a plurality of personal inputs; the plurality of physician inputs comprise: a first score associated with biometrics of the individual; a second score associated with family history of the individual; a third score associated with personal health history of the individual; and a fourth score associated with DNA statistics of the individual; and the plurality of person inputs comprise: a fifth score of associated with a nutritional intake of the individual; and a sixth score associated with an exercise regime associated with the individual and a time and date classification of the exercise regime.” However, the as-filed disclosure does not appear to describe “the plurality of physician inputs comprise: a first score associated with biometrics of the individual; a second score associated with family history of the individual; a third score associated with personal health history of the individual; and a fourth score associated with DNA statistics of the individual; and the plurality of person inputs comprise: a fifth score of associated with a nutritional intake of the individual; and a sixth score associated with an exercise regime associated with the individual and a time and date classification of the exercise regime.” The specification only mentions: “tracking and inputting nutrition data 18; next associating predetermined activities and calendar of25 events; logging biometric data 18; updating the software application with the nutrition, biometric and activity-based data; receiving physician input 20, such as medical records including but not limited to the individual and family health history. The software application coupled to a health index algorithm 22 is adapted to produce the resulting health and wellness rating 24” (page 3, lines 23-29); and “Activity Calendar” making up “35% of score,”  “Nutrition” making up “15% of score,” and “Physician Input” making up “50% of score” (figure 2). However, the disclosure does not describe how this information is transformed into individual scores—whether the score is inputted as a numerical value into the computer system by the physician/user or calculated by the computer system based on the physician/user inputs. For example, how does information about “Exercise,” “Doctor Appointment,” “Vacation” from the “Activity Calendar” transform into numerical values or contribute to the numerical score? Because no additional information is given, the disclosure fails to sufficiently describe “wherein the plurality of health metrics comprise a plurality of physician inputs and a plurality of personal inputs; the plurality of physician inputs .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine).
Independent claim 1 recites producing a one-number health score for monitoring and improving an individual's health by…5receive input associated with a plurality of health metrics, wherein the plurality of health metrics comprise a plurality of physician inputs and a plurality of personal inputs; the plurality of physician inputs comprise: a first score associated with biometrics of the individual; a second score associated with family history of the individual; a third score associated with personal health history of the individual; and a fourth score associated with DNA statistics of the individual; and the plurality of person inputs comprise: a fifth score of associated with a nutritional intake of the individual; and a sixth score associated with an exercise regime associated with the individual and a time and date classification of the exercise regime; and representing a summation of the plurality of health metrics in a one- number health score.

Claim 1 recites additional elements (i.e., mobile computing device having software application) to perform the abstract idea. Looking to the specifications, the mobile computing device having software application is described at a high level of generality (page 3, lines 10-21; page 4, lines 8-26), such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer, software application operatively associated with a mobile computing device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnemus et al. (U.S. Patent App. Pub. No. US 2017/0147775 A1, hereinafter referred to as "Ohnemus").
Regarding claim 1, Ohnemus teaches a computer-implemented system for producing a one-number health score for monitoring and improving an individual's health, comprising:  5
providing a software application operatively associated with a mobile computing device, wherein the software application is configured to receive input associated with a plurality of health metrics (Ohnemus: figure 3b, i.e., “Mobile” and “Apps” receive “Manual Data Entry,” “Auto Data Entry/Import,” “Activity Tracker,” and other health metrics; ¶ 0036; ¶ 0075; ¶ 0084),
wherein the plurality of health metrics comprise a plurality of physician inputs and a plurality of personal inputs; 
the plurality of physician inputs comprise: 
a first score associated with biometrics of the individual (Ohnemus: ¶ 0047, i.e., “Example categories of input information that contribute to the values can include demographic information and anthropomorphic information (e.g., age, ethnicity, gender, height, weight, body-mass index and waist circumference)”); 
a second score associated with family history of the individual (Ohnemus: ¶ 0047, i.e., “Example categories of input information that contribute to the values can include…familial information (such as family histories, e.g., premature CVD, Diabetes, angina, heart attack hypertension)”); 
a third score associated with personal health history of the individual (Ohnemus: ¶ 0047, i.e., “Example categories of input information that contribute to the values can include…metabolic information (e.g., total serum cholesterol, high-density lipoprotein tsc/hdl, low-density lipoprotein, triglycerides, fasting blood glucose, systolic blood pressure, diastolic blood pressure, C-reactive protein, resting heart rate, and percent body fat)”); and 
a fourth score associated with DNA statistics of the individual (Ohnemus: ¶ 0047, i.e., Examiner interprets the values determined by “input information that...include…familial information (such as family histories, e.g., premature CVD, Diabetes, angina, heart attack hypertension)” as including the claimed fourth score associated with DNA statistics of the individual because the individual is statistically more likely to have the same medical conditions as their family members based on genetics); and 
the plurality of person inputs comprise: 
a fifth score of associated with a nutritional intake of the individual (Ohnemus: ¶ 0053, i.e., “various categories can be employed to monitor and quantify lifestyle characteristics that are strongly correlated with overall health. The categories can include…nutrition…These can be quantified, for example, using…a score component)”); and 
a sixth score associated with an exercise regime associated with the individual and a time and date classification of the exercise regime (Ohnemus: ¶ 0053, i.e., “various categories can be employed to monitor and quantify lifestyle characteristics that are strongly correlated with overall health. The categories can include fitness…These can be quantified, for example, using…a score component)”; ¶ 0087); and 
representing a summation of the plurality of health metrics in a one-number health score (Ohnemus: ¶ 0047, i.e., “three interrelated components can be included in calculating the user's Health Score: a metric health model (“MHM”), which includes subjective information from the user about who the user is; a quality of life model (“QLM”), which includes subjective information from the user about how the user feels; and a lifestyle model (“LSM”) which includes subjective information from the user about how the user lives. One or more weighting factors can be applied to each of these components”).  
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/01/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“currently amended claim 1 is not drawn to the judicial exception of organizing human activity, but rather the claim is drawn to rendering a meaningful at-a-glance health index”;
“the currently amended claim…provides significantly more through the additional limitations added in the current amendments.”
Regarding the 102 rejections, Connolly fails to teach the amended limitations of claim 1 (i.e., “wherein the plurality of health metrics comprise a plurality of physician inputs and a plurality of personal inputs; the plurality of physician inputs comprise: a first score associated with biometrics of the individual; a second score associated with family history of the individual; a third score associated with personal health history of the individual; and a fourth score associated with DNA statistics of the individual; and the plurality of person inputs comprise: a fifth score of associated with a nutritional intake of the individual; and a sixth score associated with an exercise regime associated with the individual and a time and date classification of the exercise regime"). 
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:

In response to Applicant’s argument that (b) regarding the 101 rejections,
“currently amended claim 1 is not drawn to the judicial exception of organizing human activity, but rather the claim is drawn to rendering a meaningful at-a-glance health index”:
Applicant argues “the claim is drawn to rendering a meaningful at-a-glance health index,” but producing a health score is interpreted as an abstract idea. It is respectfully submitted that the claims of the present invention encompasses rules or instructions followed to produce a health score for a user, which covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 “the currently amended claim…provides significantly more through the additional limitations added in the current amendments”:
Applicant fails to specify how the “additional limitations added in the current amendments” provides significantly more. The claim limitations to which Applicant refers (i.e., “wherein the plurality of health metrics comprise a plurality of physician inputs and a plurality of personal inputs; the plurality of physician inputs comprise: a first score associated with biometrics of the individual; a second score associated with family history of the individual; a third score associated with personal health history of the individual; and a fourth score associated with DNA statistics of the individual; and the plurality of person inputs comprise: a fifth score of associated with a nutritional intake of the individual; and a sixth score associated with an exercise regime associated with the individual and a time and date classification of the exercise regime”) are interpreted as describing the type of data used for the performance of the abstract idea of producing a score, which is interpreted as the rules or instructions followed to produce a score, and is still part of the abstract idea, not an additional limitation evaluated in the 2B analysis.
Examiner has reviewed Applicant’s disclosures and cannot suggest a path forward with regard to the subject matter eligibility rejection. Applicant may wish to take the lack of subject matter eligibility into account when deciding whether to proceed with prosecution.
Examiner maintains the 101 rejections of claim 1 which have been updated to address Applicant’s 
In response to Applicant’s argument that (c) regarding the 102 rejections, Connolly fails to teach the amended limitations of claim 1:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.H./Examiner, Art Unit 3626


/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626